Decided May 6, 1948.
It appearing that there is no immediate emergency or necessity *Page 618 
for this Court assuming original jurisdiction herein for the reason that it affirmatively appears from the record and argument of counsel that the lands involved are being cultivated and farmed by John Stoos and sons either under agreement with the petitioner H.J. Nicol or under agreement with the State of Montana made by and through the State Board of Land Commissioners of the State of Montana, and that the rights of the respective parties may be speedily determined without loss to any of the parties by proper proceedings instituted in the District Court,
IT IS THEREFORE ORDERED that the writ of certiorari be denied.
                        HUGH ADAIR,  Chief Justice, ALBERT H. ANGSTMAN, I.W. CHOATE,  Associate Justices.